DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim(s) (15,17), 16, 22, (30, 31) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 9, 6, 5 of U.S. Patent No. 9,486,608 in view of Snow (US 2002/0198440A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition of the tip body being biodegradable of bioabsorbable. Snow teaches a device having a tubular body (18) that is detachable from a tip body (16). The tip body may be formed of a bioabsorbable or biodegradable (dissolvable) or non-dissolvable material, i.e. polyglycolide [0029-0031]. The tip body includes side grips into which the flexible body is inserted which are capable of anchoring the tip body in the embolic agent. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the tip body of the device of the U.S. Patent No. 9,486,608 as biodegradable, as taught by Snow, to avoid the need to have to re-enter the body to remove the tip [0031]. It would have been obvious to one of ordinary skill in the art to pursue the known options within their technical grasp with the reasonable expectation that at least one would be successful, thus the user may determine the desired technique for removal of the tip.
Claim(s) (15,17, 21), 22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8 of U.S. Patent No. 10,512,469 in view of Snow (US 2002/0198440A1). Although the claims at issue are not identical, they of the addition of the tip body being biodegradable of bioabsorbable. Snow teaches a device having a tubular body (18) that is detachable from a tip body (16). The tip body may be formed of a bioabsorbable or biodegradable (dissolvable) or non-dissolvable material, i.e. polyglycolide [0029-0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the tip body of the device of the U.S. Patent No. 10,512,469 as biodegradable, as taught by Snow, to avoid the need to have to re-enter the body to remove the tip [0031]. It would have been obvious to one of ordinary skill in the art to pursue the known options within their technical grasp with the reasonable expectation that at least one would be successful, thus the user may determine the desired technique for removal of the tip.
Claim(s) (15,17), (16, 41),  30, 32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 13, 21, 16, 14 of U.S. Patent No. 9,468,739 in view of Snow (US 2002/0198440A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition of the tip body being biodegradable of bioabsorbable. Snow teaches a device having a tubular body (18) that is detachable from a tip body (16). The tip body may be formed of a bioabsorbable or biodegradable (dissolvable) or non-dissolvable material, i.e. polyglycolide [0029-0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the tip body of the device of the U.S. Patent No. 9,468,739 as biodegradable, as taught by Snow, to avoid the need to have to re-enter the body to remove the tip [0031]. It would have been obvious to one of ordinary skill in the art to pursue the known options within their technical grasp .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 17, 23, 25, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snow (US 2002/0198440A1).
Regarding claims 15 and 17
Regarding claim 23, Snow discloses that the elongate flexible body is capable of receiving the tip body (Fig. 1). 
Regarding claims 25 and 27, Snow discloses that the tip body is attached to the elongate flexible body via a locking configuration wherein the distal portion of the elongate flexible body is engaged to the tip body such that the tip body is not capable of being released until the flexible body is retracted, wherein the tip body is press-fit to the elongate flexible body (Fig. 1; [0029]).
Claim(s) 15, 17, 23, 25, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roberts et al. (US 5,603,698, “Roberts”).
Regarding claims 15 and 17, Roberts discloses a catheter including an elongate flexible body (20) including a body lumen, wherein the flexible body may be formed of extruded flexible polymer (C4;L48-55). A tip body (26) includes a tip lumen (35; fig. 1b) that is in fluid communication with the body lumen. The tip body is biodegradable or bioabsorbable (C6:L30-44). The tip body is detachably engaged with the elongate flexible body at a distal end of the elongate flexible body. A user is capable of applying a retraction force to the elongate flexible body in a direction away from the tip body. 
Regarding claim 23, Roberts discloses that the elongate flexible body is capable of receiving the tip body (Fig. 1). 
Regarding claims 25 and 27.
Claim(s) 32-34 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Monroe et al. (US 6,322,586, “Monroe”).
Regarding claim 32, Monroe discloses a catheter including an elongate flexible body (102) including a body lumen, wherein the flexible body may be formed of material that allows for maneuvering through tortuous vessel passages (C4:L31-35; Figs. 7, 8]. A tip body (106) includes a tip lumen (108) that is in fluid communication with the body lumen. The elongate flexible body and the tip body form a unibody construction including a predetermined detachment area at which the tip body is capable of being detached from the elongate flexible body by application of a retraction force to the elongate flexible body in a direction away from the tip body. The detachment area is located at the engagement of protrusions (104) and recess (110). 
Regarding claim 33, Monroe discloses that the predetermined detachment area includes a rigid portion of the elongate flexible body in the form of a protrusion (104; C6:L40-60).
Regarding claim 34, Monroe discloses that the predetermined attachment area includes the same material as the elongate flexible body wherein the protrusion is formed of the same material as the flexible body (C6:L40-60). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow.
Regarding claim 16.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow in view of Jin et al. (US 2004/0152802A1, “Jin”).
Regarding claim 18, Snow does not disclose that the tip body is formed of a light degradable material. in the same field of endeavor, degradable medical devices, Jin teaches a medical device formed of light-degradable material [0003]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the tip body of Snow with the light degradable material, as taught by Jin, as this modification involves the simple substititon of one material for another for the predictable result of degradation. 
Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow in view of Unger (US 2007/0185009, “Unger”).
Regarding claims 19 and 20, Snow does not disclose that the tip body includes a biologically active moiety. In the same field of endeavor, catheters, Unger teaches a catheter including a coating having a biologically active moiety having a protein [0030]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the tip body of Snow with a biologically active moiety, as taught by Unger, to provide means for treating the procedure site. 
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts.
Regarding claim 16, Roberts discloses that a flexible body and a tip body are capable of being detached by applying a retraction force. However, Roberts does not expressly disclose that the retraction force is between 10-160 gram-force. It appears that the device of Roberts would operate equally well by applying a retraction force .
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Jin et al. (US 2004/0152802A1, “Jin”).
Regarding claim 18, Roberts does not disclose that the tip body is formed of a light degradable material. in the same field of endeavor, degradable medical devices, Jin teaches a medical device formed of light-degradable material [0003]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the tip body of Roberts with the light degradable material, as taught by Jin, as this modification involves the simple substititon of one material for another for the predictable result of degradation. 
Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Unger (US 2007/0185009, “Unger”).
Regarding claims 19 and 20, Roberts does not disclose that the tip body includes a biologically active moiety. In the same field of endeavor, catheters, Unger teaches a catheter including a coating having a biologically active moiety having a protein [0030]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the tip body of Roberts with a biologically active moiety, as taught by Unger, to provide means for treating the procedure site. 
Claim(s) 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe.
Regarding claim 41.
Claim(s) 15, 16 and 23-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe et al. (US 6,322,586, “Monroe”) in view of Roberts.
Regarding claim 15, Monroe discloses a catheter including an elongate flexible body (102) including a body lumen, wherein the flexible body may be formed of material that allows for maneuvering through tortuous vessel passages (C4:L31-35; Figs. 7, 8]. A tip body (106) includes a tip lumen (108) that is in fluid communication with the body lumen. The tip body is detachably engaged with the elongate flexible body at a distal end of the elongate flexible body. A user is capable of applying a retraction force to the elongate flexible body in a direction away from the tip body after use to disassemble. However, Monroe does not disclose that the tip body is biodegradable or bioabsorbable.
In the same field of endeavor, stent delivery, Roberts teaches a tip body formed of biodegradable material (C6:L30-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the tip body of Monroe of biodegradable material, as taught by Roberts to provide means for leaving the tip in a procedure region when a diameter of an opening becomes constricted (C7;L60-67-C8:L1-10).
Regarding claim 16, the combination of Monroe and Roberts discloses that a flexible body and a tip body are capable of being detached by applying a retraction force. However, the combination of Monroe and Roberts does not expressly disclose that the retraction force is between 10-160 gram-force. It appears that the device of Monroe would operate equally well by applying a retraction force between 10-160 gram-force. Further, applicant has not disclosed that the range claimed solves any stated 
Regarding claim 23, the combination of Monroe and Roberts discloses that the elongate flexible body is capable of receiving the tip body over its outer surface (Fig. 7, 8).
Regarding claim 24, the combination of Monroe and Roberts discloses that the elongate flexible body includes a flange in the form of a protrusion (104) at a distal end of the flexible body. The tip body is capable of fitting over the flange to coupled the flexible body and the tip body (Fig. 8).
Regarding claims 25-27, the combination of Monroe and Roberts discloses that the tip body is attached to the elongate flexible body via a locking configuration between the flange and recess (110) in a flange-lock and press-fit configuration (Fig. 8).
Regarding claim 28, the combination of Monroe and Roberts discloses that the flexible body and tip body form a unibody construction (Fig. 8) including a predetermined detachment area located at the engagement of the protrusion and 
Regarding claim 29, the combination of Monroe and Roberts discloses that the predetermined detachment area includes a rigid portion of the elongate flexible body in the form of protrusion (104) over which the recess of the tip body elastically covers (Fig. 7, 8).
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Roberts, as applied to claim 15 above, and further in view of Snow.
Regarding claim 17, the combination of Monroe and Roberts does not disclose that the tip body is formed of one of the claimed materials. 
In the same field of endeavor, dilating tips, Snow discloses a device including an elongate flexible body and a biodegradable or non-dissolvable tip body (16). The tip body may be formed of polyglycolide [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the tip body of the combination of Monroe and Roberts of polyglycolide, as taught by Snow, for the predictable result of providing a biodegradable material in the event that the tip body is unable to be retracted through a constricted opening.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Roberts, as applied to claim 15 above, and further in view of Jin et al. (US 2004/0152802A1, “Jin”).
Regarding claim 18, the combination of Monroe and Roberts does not disclose that the tip body is formed of a light degradable material. in the same field of endeavor, . 
Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Roberts, as applied to claim 15 above, and further in view of Unger (US 2007/0185009, “Unger”).
Regarding claims 19 and 20, the combination of Monroe and Roberts does not disclose that the tip body includes a biologically active moiety. In the same field of endeavor, catheters, Unger teaches a catheter including a coating having a biologically active moiety having a protein [0030]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the tip body of the combination of Monroe and Roberts with a biologically active moiety, as taught by Unger, to provide means for treating the procedure site. 
Claim(s) 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe et al. (US 6,322,586, “Monroe”) in view of Hernandez et al. (US 5,507,731, “Hernandez”).
Regarding claims 35-37, Monroe does not disclose a predetermined attachment area that is thinner than an adjacent portion of the flexible body. In the same field of endeavor, detachable medical devices, Hernandez teaches a device including a detachable tip body (18) and elongate flexible body (18a). The device includes a . 
Claim(s) 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Yurek et al. (US 5,690,644, “Yurek”).
Regarding claim 39, Monroe does not disclose radiopaque marker within 1 centimeter of the predetermined detachment area and proximal to the predetermined detachment area.
In the same field of endeavor, delivery devices, Yurek teaches a device including a tubular body (38), a tip body (40), and a sleeve (20) that connects the catheter to the tip body, and radiopaque markers (42, 44) under the sleeve and on the outer surface of the tubular body that are capable of indicating the position of the tip body prior to and after its detachment (Fig. 1). The radiopaque marker (44) are within 1 centimeter of the predetermined detachment area. Therefore, it would have been obvious to one of .

Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Raymond (US 2004/0225279A1).
Regarding claim 40, Monroe does not disclose a predetermined attachment area that is thinner than an adjacent portion of the flexible body. In the same field of endeavor, detachable medical devices, Raymond teaches a device including a detachable tip body (12) and elongate flexible body (8; Fig. 8). The device includes a predetermined attachment area [0037]. The predetermined attachment area may include a ring (26) of electrically resistive material embedded in the elongate flexible body. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the predetermined detachment area of Monroe with the predetermined attachment area, as taught by Raymond, as this modification involves the simple substitution of one predetermined attachment area for another for the predictable result of providing detachment means.
Allowable Subject Matter
Claim(s) 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaemmerer et al. (US 2006/0079927A1A1) discloses a device including a detachable joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771